 1                                                         THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6
                      UNITED STATES DISTRICT COURT FOR THE
 7                       WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
 8
     KARA LEE SANCHEZ,
 9                                       Case No. 2:17-CV-00148- RAJ
                  Plaintiff,
10                                       ORDER ALLOWING PLAINTIFF TO FILE
                     v.                   AMENDED MOTION FOR ATTORNEY
11                                       FEES PURSUANT TO 406(B) (Dkt. #33)
     COMMISSIONER, SOCIAL SECURITY
12
     ADMINISTRATION
13
                       Defendant.
14

15          Having reviewed Plaintiff’s Request to file an Amended Motion for Attorney Fees, and
     considering that Defendant stipulates and does not object to said filing, the Court allows the
16
     Amended Motion to be filed.
17
             IT IS HEREBY ORDERED AS FOLLOWS: Plaintiff’s counsel, Nancy J. Meserow, is
18
     allowed to file an Amended Motion for 406(b) Attorney Fees (Dkt. #33.)
19

20
            Dated this 6th day of November, 2019.
21

22

23

24
                                                          A
                                                          The Honorable Richard A. Jones
25                                                        United States District Judge

                                                                    Law Office of Nancy J.Meserow
                                                                    7540 S.W. 51st Ave.
     ORDER Allowing Amended Motion for 406(b) fees,                 Portland,OR 97219
     2:17-CV – 0018-RAJ                                             (503) 560-6788
